Citation Nr: 9912618	
Decision Date: 05/07/99    Archive Date: 05/12/99

DOCKET NO.  98-20 564	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for hepatitis. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Crowley, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1969 to 
September 1971.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in September 1998 by 
the Montgomery, Alabama, Regional Office (RO) of the 
Department of Veterans Affairs (VA), whereby service 
connection for hepatitis was denied.


FINDING OF FACT

A hepatitis disorder is not shown to be related to the 
veteran's active service.


CONCLUSION OF LAW

A claim for service connection for a hepatitis disorder is 
not well grounded.  
38 U.S.C. § 5107(a) (West 1991 & Supp. 1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In making a claim for service connection, the veteran has the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  38 U.S.C. § 5107(a) (West 1991 & Supp. 1998).  A 
well grounded claim is "a plausible claim, one which is 
meritorious on its own or capable of substantiation."  See 
Murphy v. Derwinski, 1 Vet.App. 78, 81 (1990).  

Establishing a well-grounded claim for service connection for 
a particular disability requires more than an allegation that 
the particular disability had its onset in service.  It 
requires evidence relevant to the requirements for service 
connection and of sufficient weight to make the claim 
plausible and capable of substantiation.  See Tirpak v. 
Derwinski, 2 Vet.App. 609, 610 (1992); Murphy v. Derwinski, 
1 Vet.App. 78, 81 (1990).  The kind of evidence needed to 
make a claim well grounded depends upon the types of issues 
presented by a claim.  Grottveit v. Brown, 5 Vet.App. 91, 
92-93 (1993).  For some factual issues, competent lay 
evidence may be sufficient.  However, where the claim 
involves issues of medical fact, such as medical causation or 
medical diagnoses, competent medical evidence is required.  
Id. at 93.  Evidentiary assertions by the veteran must be 
accepted as true for the purposes of determining whether a 
claim is well grounded, except where the evidentiary 
assertion is inherently incredible or is beyond the 
competence of the person making the assertion.  See King v. 
Brown, 5 Vet.App. 19 (1993).

The three elements of a "well grounded" claim for direct 
service connection are: (1) evidence of a current disability 
as provided by a medical diagnosis; (2) evidence of 
incurrence or aggravation of a disease or injury in service 
as provided by either lay or medical evidence, as the 
situation dictates; and, (3) a nexus, or link, between the 
in-service disease or injury and the current disability as 
provided by competent medical evidence.  See Caluza v. Brown, 
7 Vet.App. 498 (1995); see also 38 U.S.C.A. § 1110 (West 1991 
& Supp. 1998); 38 C.F.R. § 3.303 (1998); Layno v. Brown, 
6 Vet.App. 465, 470 (1994); Espiritu v. Derwinski, 2 Vet.App. 
492, 494-95 (1992). 

The veteran's service medical records show that the veteran's 
record is devoid of references to, or treatment for, a 
hepatitis condition.  In fact, his separation examination, 
dated September 1971, shows that he was clinically evaluated 
as normal in all relevant aspects.  On his report of medical 
history, he indicated that he has had stomach, liver, or 
intestinal problems.  The physician noted that he had a 
stomach obstruction when he was 3 months old that was 
surgically treated.  

The medical evidence subsequent to service shows, in a 
private medical record dated April 1972, that the veteran's 
"Laboratory work-up was normal, including nephrotomograms, 
liver scan, IVP."  Specifically, his urinalysis was 
described as normal, and his hemoglobin was 17.2, hematocrit 
49, and his white count was 8100 with normal shift.  His 
abdomen was described as "Scaphiod.  The liver or spleen are 
not palpable."  That record also obtained a history from the 
veteran which revealed that he had never been jaundiced.    

Records dated 1996 to 1997 first show that the veteran 
manifested a hepatitis disorder.  Specifically, a letter 
dated August 1997 reveals that the veteran reported he first 
became aware of abnormal liver tests in November 1996, after 
he experienced recurring night sweats.  The letter was 
written by the veteran's private physician at the University 
of Alabama at Birmingham Liver Center.  The physician stated 
that: 

The etiology and duration of the 
hepatitis C is unclear from the history.  
He has never received a blood transfusion 
or taken IV drugs.  However, he did snort 
cocaine 25 years ago.  In 1993 he had a 
heart attack...[and had] catheterization.  
Apparently no abnormalities of his liver 
chemistries were noted at that time, at 
least he was not informed.  He says he 
has given blood during the past four 
y[ears] and has not been told he had 
problems. 

The physician also stated, in that letter, that the veteran 
had several surgeries, including repair of the pyloric 
stenosis in infancy, shoulder surgery in 1979, left hernia 
repair in 1993, and resection of a rib for thoracic outlet 
syndrome in 1973.  The physician again stated that the 
veteran "had hepatitis C which is of uncertain duration.  
The only history of significance in this regard is that he 
snorted cocaine approximately 25 years ago."    

As indicated above, there is no evidence to show that the 
veteran manifested a hepatitis disorder during his active 
service, or that his current manifestation is in any way 
related to his active service.  His service medical records 
are devoid of any indication of a hepatitis, or any other 
liver disorder.  Although he has recently been diagnosed with 
hepatitis C of unknown etiology and duration, the veteran 
must still present evidence of a nexus between his current 
disorder and an inservice injury or disease.  

In fact, the evidence tends to show that the veteran did not 
have a hepatitis disorder in April 1972, when his 
"Laboratory work-up was normal, including nephrotomograms, 
liver scan, [and] IVP".  Moreover, the physical examination 
of his liver was normal, and he indicated that he had never 
been jaundiced.  There is simply no evidence to show that the 
veteran manifested a hepatitis disorder prior to his 
treatment in 1996 for night sweats.  Further, the Board must 
emphasize that no probative evidence has been received to 
show that this manifestation subsequent to service is in any 
way related to his service.  

The Board notes that the veteran has alleged that he suspects 
that he contracted his hepatitis disorder either from blood 
transfusions received during service or at VA operated 
hospitals, or from inoculations received prior to departing 
for Vietnam.  He points to a "Fox News Cast, March 6, 
1998", which he offers to show that the Surgeon General 
stated that veterans were exposed to hepatitis C by receiving 
shots made from contaminated blood products.  However, 
although the veteran has submitted lay evidence, it must be 
stressed that the etiological or casual relationship must be 
demonstrated by competent medical evidence.  While a 
layperson can provide an eyewitness account of the veteran's 
visible symptoms, see Espiritu v. Derwinski, 2 Vet. App. 492, 
495 (1992), lay evidence or evidence from the veteran 
himself, without more, is not capable of a probative 
diagnosis.  See generally Espiritu, 2 Vet. App. 495, Moray v. 
Brown, 5 Vet. App. 211, 214 (1993).

In addition, although the veteran has stated that he is not 
claiming hepatitis due to Agent Orange exposure, the 
veteran's representative subsequently submitted an "Informal 
Hearing Presentation", on his behalf, in which a claim is 
made for service connection for hepatitis as a result of 
exposure to herbicides.  The Board must therefore point out 
that the veteran did not have a disorder that manifested 
during any applicable presumptive periods for exposure to 
certain herbicide agents, so that service connection would be 
appropriate under those regulations.  

The Board notes that the Court has held that when a claimant 
fails to submit a well-grounded claim under 38 U.S.C. 
§ 5107(a) (West 1991 & Supp. 1998), VA has a duty under 
38 U.S.C. § 5103(a) (West 1991 & Supp. 1998) to advise the 
claimant of the evidence required to complete his 
application, in circumstances in which the claimant has 
referenced other known and existing evidence.  Robinette v. 
Brown, 8 Vet. App. 69 (1995); see also Epps v. Brown, 9 Vet. 
App. 341 (1996).  In the case at hand, the Board finds that 
this procedural consideration has been satisfied.  In 
particular, the Board notes that the statement of the case, 
together with the Decision of the Board issued in conjunction 
with this appeal, advises the veteran of the requirements of 
a well-grounded claim.

As there is no evidence to show that the veteran's hepatitis 
disorder, which manifested more than 30 years subsequent to 
his active service is in any way related to that service, the 
veteran's claim must be denied.  Again, a statement from a 
physician or appropriate health care professional would be 
required to draw a nexus between the veteran's disorder and 
service.  


ORDER

Entitlement to service connection for hepatitis is denied.  



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals



 

